10

11

12

13

14

15

16

“17.

18

19

20

21

92 -

23
24
25
26
27

28

Case 3:21-cr-00012-LRH-WGC Docum | Sil —Page
FILE RECEIVED

ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

 

MAR 25 2021
UNITED STATES DISTRICT COURT

 

 

 

 

 

 

DISTRICT OF NEVAD
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY
IN THE MATTER OF THE PARTIAL MINUTES OF PROCEEDINGS _——

 

REPORTS OF THE GRAND JURY FOR THE
SEPTEMBER 15, 2020 TERM

DATE: March 25, 2021

 

 

 

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE
DEPUTY CLERK: Karen Walker
COURT REPORTER: Stephen Grinder, Veteran Reporters
ASSISTANT UNITED STATES ATTORNEY: — Andolyn Johnson, AUSA
MINUTES OF PROCEEDINGS: GRAND JURY
Grand Jury convened at 9:03 a.m.

The roll of the Grand Jury is taken. (19 members present, which constitutes a quorum.)

. The foreperson of the Grand Jury presents its partial report and indictments (copy of

report attached).

On motion of the United States Attorney, IT IS SO ORDERED that the said report and
indictment(s) be filed. There are no sealed indictments.

_.. IT IS FURTHER ORDERED that the terms of release as to each defendant are fixed as
indicated and that arrest warrants or summons to be issued where indicated:
3:21-cr-00008-LRH-CLB USA v. Brandon Jerome Davis

(3:21-mj-23-WGC) (in custody)

Preliminary Examination currently scheduled for
Thursday, March 25, 2021 at 2:00 p.m., in
Courtroom No. 2 before Magistrate Judge

William G. Cobb converts to an
Arraignment & Plea.

MINUTES OF PROCEEDINGS - 1

 
10

11

12

13

14

15

16

17.

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:21-cr-00012-LRH-WGC Document 4 Filed 03/25/21 Page 2 of 2

3:21-cr-00009-MMD-WGC

3:21-cr-00010-MMD-CLB

3:21-cr-00011-MMD-WGC

3:21-cr-00012-LRH-CLB

3:21-cr-00012-LRH-CLB

USA v. Eric McBroom

(3:21-mj-25-WGC) (in custody)
Preliminary Examination currently
scheduled for Wednesday, March 31, 2021
at 2:00 p.m., in Courtroom No. 1 before
Magistrate Judge Carla Baldwin converts to
an Arraignment & Plea.

USA v. Jaime Collazo Munoz
Warrant Issued 3/25/2021

USA v. Ryan Thomas Eley
Warrant Issued 3/25/2021

USA v. Francisco Navarro-Delgado
Warrant Issued 3/25/2021

USA v. Jesse Arevalo
Warrant Issued 3/25/2021

IT IS FURTHER ORDERED that the Grand Jury report upon notice.

Grand Jury adjourned at 12:58 p.m.

DEBRA K. KEMPI, CLERK OF COURT

ACAD odor

Karen Walker, Deputy Clerk

MINUTES OF PROCEEDINGS - 2

 
